FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50196

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00392-R

 v.
                                                 MEMORANDUM*
ROBERT ENRIQUEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Robert Enriquez appeals from the district court’s judgment and challenges

the 12-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Enriquez first contends that the district court violated due process and

Federal Rule of Criminal Procedure 32.1(b)(2) when it heard argument regarding

unproven conduct. Because the record does not show that the allegations of

unproven conduct were demonstrably made the basis for the sentence, we find no

reversible error. See United States v. Vanderwerfhorst, 576 F.3d 929, 935-36 (9th

Cir. 2009).

      Enriquez next contends that the district court procedurally erred by failing to

calculate the Guidelines range and explain why it was imposing an above-

Guidelines sentence. We review for plain error. See United States v. Hammons,

558 F.3d 1100, 1103 (9th Cir. 2009). The district court erred when it failed to

calculate the Guidelines range. See id. at 1105. However, the record reflects that

the court was aware of the Guidelines range and its explanation of the sentence was

sufficient. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

Thus, Enriquez has failed to show a reasonable probability that he would have

received a different sentence absent the error. See United States v. Dallman, 533

F.3d 755, 762 (9th Cir. 2008). Moreover, the record does not support Enriquez’s

contention that the district court may have considered impermissible sentencing

factors.




                                          2                                      15-50196
      Finally, Enriquez contends that his sentence is substantively unreasonable.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.

38, 51 (2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) sentencing factors and the totality of the circumstances, including

Enriquez’s repeated breaches of the court’s trust. See Gall, 522 U.S. at 51; United

States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

       AFFIRMED.




                                          3                                     15-50196